Opinion by
Oliver, P. J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) Pipe kazoos, trick daggers, tin kazoos, and siren whistles at 45 percent under paragraph 397, Abstracts 44122, 37637, 32264, 39948, and 40480 followed; (2) squawker balloons and cigarette whistles in part of bamboo similar to those the subject of Abstracts 40493 and 39509 at 45 percent under paragraph 409; and (3) novelties in chief value of fur at 5)0 percent under paragraph 1519 (e), Abstract 41823 followed.